DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 08/12/2020.

 		Claim Rejections – 35 USC § 101 

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites transform first input data of a first Galois field into first computing data of a common composite field; transform second input data of a second Galois field into second computing data of the common composite field; The first affine transform circuit and the second affine transform circuit, and generate first intermediate data of the common composite field by performing a computation to the first computing data of the common composite field, and generate second intermediate data of the common composite field by performing the computation to the second computing data of the common composite field; Transform the first intermediate data into first computed data of the first Galois field; and transform the second intermediate data into second computed data of the second Galois field.
The limitation of above underlined is mathematical, covers performance of the limitation by human with pan and papper but for the recitation of generic computer components such as a composite circuit. That is, other than reciting “circuit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a circuit” language, “determining” in the context of this claim encompasses the user manually calculating the Galois field. Similarly, the limitation of composite field , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mathematical in the mind and human  but for the recitation of generic computer components. For example, but for the “by a circuit” language, in the context of this claim encompasses the user thinking of the mathematically producing data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes/ it can be done by human” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a circuit to perform both the Galois filed and composite data. The circuit in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculate the Galois filed and composite data such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  a circuit to perform both the Galois filed and composite data and transformation  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per claims 2-10, those claims are rejected based on the same rational set forth the claim 1. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al US 2016/0065361 in view of Satpathy et al US 2019/0044699 
 	As per claim 1, Choi discloses a computation system comprising: 
 	a first affine transform circuit (par 0207 a first SBOX 332_1) configured to transform first input data into first computing data of a common composite field ([0208] The first SBOX 332_1 may replace first input data X1 with the first substitution data Y1.  Wherein the input data x1 inputs into the substitution data y1, i.e. first computing data of the sbox i.e. a common composite      field);
 a second affine transform circuit (par 0207, a second SBOX 332_2) configured to transform second input data of into second computing data of the common composite field ( 0208  The second SBOX 332_2 may replace the first input data X1 with the second substitution data Y2 wherein the input data X1, i.e. second input data to the Y2 to the second computing data of sbox2, i.e. common composite filed); 
a computation circuit ( par 0207  a first XOR 333_1, ) coupled to the first affine transform circuit (par 0207 a first SBOX 332_1 ) and the second affine transform circuit (par 0207, a second SBOX 332_2 ), and configured to generate first intermediate data of the common composite field by performing a computation to the first computing data of the common composite field (par 0207 a first XOR 333_1, output of the is the first intermediate  data of sbox1 0208] The first SBOX 332_1 may replace first input data X1 with the first substitution data Y1.  Wherein the input data x1 inputs into the substitution data y1, i.e. first computing data of the sbox i.e. a common composite field), and generate second intermediate data of the common composite field by performing the computation to the second computing data of the common composite field (par 0207 a first XOR 333_1, output of the is the second intermediate  data of sbox2 ,  0208  The second SBOX 332_2 may replace the first input data X1 with the second substitution data Y2 wherein the input data X1, i.e. second input data to the Y2 to the second computing data of sbox2, i.e. common composite filed); 

a third affine transform circuit ( 0207 a third SBOX 332_3, ) coupled to the computation circuit, and configured to transform the first intermediate data into first computed data of the first field (0208 The third SBOX 332_3 may replace second input data X2, I,e. first intermediate data, with the third substitution data Y3., i.e. first computed data of the first filed ); and 

a fourth affine transform circuit  ( 0207 a fourth SBOX 332_4, )coupled to the computation circuit, and configured to transform the second intermediate data into second computed data of the second field (0208 the fourth SBOX 332_4 may replace the second input data X2, i.e. second intermediate, with the fourth substitution data Y4.i.e. the second computed data of the second field ).  

Choi does not explicitly disclose an affine transformation circuit configured to transform input data of a first Galois field into computing data of a common composite field.

However, Satpathy, in analogous art, discloses an affine transformation circuit configured ( par 0023 reducing logic complexity) to transform input data of a first Galois field into computing data of a common composite field (par 0023  the affine transformations involves multiplication of a byte with a standard specified 8×8 matrix followed by addition of a constant, whereas the inversion operation relies on complicated GF multiplication, i.e. first Galois field, squaring and scaling steps that depend on the cipher generator polynomial. Mapping the input bytes from their respective standard specified Galois-Field (with a corresponding generator polynomial), to a common composite field, i.e. a common composite field, of GF(2.sup.4).sup.2 allows inversion sharing, significantly reducing logic complexity);

It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate GF multiplication using the sbox taught by Satpathy into the composite of the Sbox of Choi to yield a predictable result, which would be reducing logic complexity (par 0023).


 	As per claim 2, Choi in view of Satpathy discloses the computation system of claim 1, Satpathy discloses wherein the computation system is configured to generate two of Advanced Encryption Standard (AES) cipher, SM4 cipher, and Camellia cipher according to the first computed data and the second computed data ( par 0034 [0034] FIG. 5 shows a block diagram 500 of new pre and post inverse transforms for all three AES, SMS4, Camellia cipher modes in more detail, according to some embodiments. In one embodiment, FIG. 5 illustrates various components of a hybrid Sbox with mapped affine transforms. Multiplication (e.g., performed by XOR logic as shown) of multiple 8×8 constant matrices generates a final 8×8 matrix with similar logic complexity. Hence, all the new transforms can be implemented in a similar fashion as the old ones. In an advanced version of this implementation, a pair of reconfigurable pre/post Affine matrices can be included that can be programmed post manufacturing (by specifying A, C in FIG. 5) to incorporate a new cipher Sbox in addition to AES, SM4, and Camellia).  


 	As per claim 3, Choi in view of Satpathy discloses The computation system of claim 2, Satpathy discloses wherein the computation performed by the computation circuit is an inverse operation required by the Advanced Encryption Standard (AES) cipher, the SM4 cipher, and the Camellia cipher (( par 0034 [0034] FIG. 5 shows a block diagram 500 of new pre and post inverse transforms for all three AES, SMS4, Camellia cipher modes in more detail, according to some embodiments. In one embodiment, FIG. 5 illustrates various components of a hybrid Sbox with mapped affine transforms. Multiplication (e.g., performed by XOR logic as shown) of multiple 8×8 constant matrices generates a final 8×8 matrix with similar logic complexity. Hence, all the new transforms can be implemented in a similar fashion as the old ones. In an advanced version of this implementation, a pair of reconfigurable pre/post Affine matrices can be included that can be programmed post manufacturing (by specifying A, C in FIG. 5) to incorporate a new cipher Sbox in addition to AES, SM4, and Camellia).  


 	 As per claim 4, Choi in view of Satpathy discloses the computation system of claim 1, Satpathy discloses wherein irreducible Page 9 of 12polynomials of the common composite field are
    PNG
    media_image1.png
    46
    227
    media_image1.png
    Greyscale
 wherein p is {10}2 and A is {1100}4.  ([0032] FIG. 3 illustrates exemplary mapping 300 to and from AES/SM4/Camellia to GF(2.sup.4).sup.2 composite field, according to an embodiment. The elementary GF operations in AES/SM4 and Camellia are governed by generator polynomials in GF(2.sup.8) and GF(2.sup.4).sup.2, respectively, as specified in FIG. 3. These operations in GF(2.sup.8) use 8>8 multiplication and 16 bit reduction circuits, that can be expensive to implement. As a solution, an embodiment uses a composite field Sbox that enables a more area efficient implementation of the inverse operation. Inverse calculation in the composite field of GF(2.sup.4).sup.2 is accomplished using simpler 4-bit multiply and 8-bit reduction operations in contrast to 8-bit multiply and 16-bit reduction in the original field of GF(2.sup.8). Mapping matrices M.sub.A, M.sub.S, and M.sub.C convert AES, SM4 and Camellia cipher bytes from their respective Galois-Fields to a common GF(2.sup.4).sup.2 as shown in FIG. 3 (where 302 corresponds to the optimal field, 304 corresponds to Camellia field, 306 corresponds to AES field, and 308 corresponds to SMS4 field). In turn, the original Sbox expressions in FIG. 1 is transformed into new expressions as described in FIG. 4)  


  	As per claim 5, Choi in view of Satpathy discloses the computation system of claim 4, Satpathy discloses wherein the first Galois field is defined according to Advanced Encryption Standard, and an irreducible polynomial of the first Galois field is GF(28): x8 + x4 + x3 + x + 1.( 0033, AES, SMS4, Camellia Sbox expressions in GF(2.sup.4).sup.2, according to an embodiment. The mapping and inverse mapping matrices in FIG. 4 can be merged into their respective Affine matrices to generate new mapped affine transformations without impacting critical path delay, thus (e.g., completely) amortizing the overhead of field transformation in some embodiments. In FIG. 4, every pair of A and C is an affine transform. For example, for input x, the affine transformation performs Ax+C, where x is 8 bits, A is an 8×8 matrix that is defined in the standard and C is 8 bits defined in the standard)



 	As per claim 6, Choi in view of Satpathy discloses the computation system of claim 5, Satpathy discloses wherein the first affine transform circuit transforms the first input data of the first Galois field into the first computing data of the common composite field according to an isomorphism matrix [ 10100000………11 ].( 0034] FIG. 5 shows a block diagram 500 of new pre and post inverse transforms for all three AES, SMS4, Camellia cipher modes in more detail, according to some embodiments. In one embodiment, FIG. 5 illustrates various components of a hybrid Sbox with mapped affine transforms. Multiplication (e.g., performed by XOR logic as shown) of multiple 8×8 constant matrices generates a final 8×8 matrix with similar logic complexity. Hence, all the new transforms can be implemented in a similar fashion as the old ones. In an advanced version of this implementation, a pair of reconfigurable pre/post Affine matrices can be included that can be programmed post manufacturing (by specifying A, C in FIG. 5) to incorporate a new cipher Sbox in addition to AES, SM4, and Camellia).


 	As per claim 7, Choi in view of Satpathy discloses the computation system of claim 5, Satpathy discloses wherein the third affine transform circuit transforms the first intermediate data into the first computed data of the first Galois field according to an 
    PNG
    media_image2.png
    89
    200
    media_image2.png
    Greyscale
 …… } (0035] FIG. 6 shows a block diagram 600 the inversion logic for inverse computation in GF(2.sup.4).sup.2 in more detail, according to an embodiment. the inversion logic computes an 8b result using 4b multiplication, squaring and scaling operations. Arithmetic in the common composite field of GF(2.sup.4).sup.2 is defined by a pair of irreducible polynomials, called as the ground-field and the extension-field polynomials (g(x) and p(x), respectively). In FIG. 6, Sh and Sl are the four higher order and four lower order bits of the input, respectively. Alpha and beta are 4-bit parameters to define one of the polynomials of the GF(2.sup.4).sup.2 field and X.sup.−1 is an inversion).

 	As per claim 8, Choi in view of Satpathy discloses the computation system of claim 4, Satpathy discloses wherein the second Galois field is defined according to SM4, and an irreducible polynomial of the second Galois field is GF(28) : x + x' + x6 + x5 + x4 + x2 + 1.  ( par 0022 ffine” transformation generally refers to an operation where an input byte is multiplied by an 8×8 matrix and then added to a constant vector. For example, for input x, the operation is Ax+B, where A is the 8×8 matrix and B is the 8 bit vector.  And 0025  the SMS4 Sbox can be mapped onto each of these AES Sboxes in eight ways, resulting a total of 23,040 unified AES-SMS4 Sbox candidates. After the GF(2.sup.4).sup.2 field for AES-SMS4 is selected, the CML (or Camellia) field can be converted to the AES-SMS4 field with 128 choices. )


 	As per claim 9, Choi in view of Satpathy discloses the computation system of claim 8, 

Choi discloses wherein the second affine transform circuit transforms the second input data into the second computing data of the common composite field (( 0208  The second SBOX 332_2 may replace the first input data X1 with the second substitution data Y2 wherein the input data X1, i.e. second input data to the Y2 to the second computing data of sbox2, i.e. common composite filed)  ).

  Choi does not disclose Galois field into the computing data of the common composite field according to an isomorphism matrix{ 01…}.
 	However, Satpathy discloses Galois field into the computing data of the common composite field according to an isomorphism matrix{ 01…} (0023   The affine transformations involves multiplication of a byte with a standard specified 8×8 matrix followed by addition of a constant, whereas the inversion operation relies on complicated GF multiplication, squaring and scaling steps that depend on the cipher generator polynomial. Mapping the input bytes from their respective standard specified Galois-Field (with a corresponding generator polynomial), to a common composite field of GF(2.sup.4).sup.2 allows inversion sharing, significantly reducing logic complexity.).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate GF multiplication using the sbox taught by Satpathy into the composite of the Sbox of Choi to yield a predictable result, which would be reducing logic complexity (par 0023).



As per claim 10, Choi in view of Satpathy discloses the computation system of claim 8, Choi discloses wherein the fourth affine transform circuit transforms the second intermediate data into the second computed data of the second field (0208 the fourth SBOX 332_4 may replace the second input data X2, i.e. second intermediate, with the fourth substitution data Y4.i.e. the second computed data of the second field).
Choi does not discloses Galois field according to an isomorphism matrix{ 01 …}
 	However, Satpathy discloses  Galois field according to an isomorphism matrix { 01…} (  par 0025 The SMS4 Sbox can be mapped onto each of these AES Sboxes in eight ways, resulting a total of 23,040 unified AES-SMS4 Sbox candidates. After the GF(2.sup.4).sup.2 field for AES-SMS4 is selected, the CML (or Camellia) field can be converted to the AES-SMS4 field with 128 choices).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate GF multiplication using the sbox taught by Satpathy into the composite of the Sbox of Choi to yield a predictable result, which would be reducing logic complexity (par 0023).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496